Pillsburv, P. J. The deed from Jefferson J. White to Du pee was executed without the knowledge of Dupee and no consideration was paid by him therefor, and he made the deed to Mrs. White at the request of James White, her husband, without any consideration whatever being paid to him. These conveyances being purely voluntary, are to be held invalid against the prior creditors of Jefferson J., unless the defendants have shown such facts as take the case out of the general rule as applied to such conveyances. It appears from the testimony of Mrs. White, that when she married James White in March, 1878, she was in receipt of a pension from the government of eight dollars per month as the widow of a soldier, and that when Mr. White proposed marriage she mentioned to him that by such marriage she would lose such pension, and he promised that “ he would make it all right; she should be made safe, as he would recompense her for it.” She further stated that she married upon the consideration that he would make her pension good to her, and that when he gave her the deed from Dupee to her, he stated that h he had got short of money and would give her the property.” It is urged that these facts show her to he a purchaser for a valuable consideration, and as such, entitled to protection in a court of equity. It is unnecessary to now determine what the effect of such an arrangement would have upon the rights of the creditors of James White had he conveyed his real estate to his wife in consideration of marriage, as that question does not arise upon this record. It appears from the proofs, that Jefferson J. White derived his title to the premises named in the bill by deed from James White bearing date February 22, 1878, for the expressed consideration of $610 in hand paid, and there is nothing in the evidence tending to show that this deed was made upon any other or different consideration from that expressed, or that it was executed for any other purpose than to transfer the title absolutely to the grantee. He must, therefore, be considered as being the owner in fee at the time of the rendition of the. interlocutory decree establishing the fact of his indebtedness to the appellant and holding said premises unaffected by any outstanding trust, lien or contract for a conveyance in favor of James White or any one else. He is not shown to be in any way connected with the alleged marriage contract, neither does it appear that he was under any legal or moral obligation to James or his wife to make her pension good or to fulfill the promise of James to do so. To convey his land to Mrs. White under the circumstances in evidence was a mere gratuity which he could not legally make to the prejudice of his creditors. This real estate was the only property owned by Jefferson J. that could be subjected to sale upon appellant’s execution, and having voluntarily disposed of it without consideration, under the circumstances disclosed by the evidence in this record the court should, in our opinion, have granted the prayer of the bill. The decree will be reversed and the cause remanded for further proceedings. Decree reversed.